 



EXHIBIT 10.18
EMPLOYMENT TERMS AND CONDITIONS FOR THE POSITION OF
CONSUMER BANKING DIRECTOR
          This employment agreement for the position of Consumer Banking
Director is made and effective on the 1st day of the month of may, 2007. The
subscribing parties for this Agreement or Contract are Banco Santander Puerto
Rico (hereinafter “the Bank” or “Santander”) and Mr. Justo Muñoz Robau
(hereinafter “the Manager”).
1. Terms and Conditions
     The Manager shall dedicate all his or her efforts and the time necessary to
achieve the objectives established by the Bank and to carry out the duties
indicated in the Job Description (Appendix A). The duties and objectives may
vary when and if the supervisor or the person to whom the Manager reports so
stipulates, in accordance with the Bank’s operational and business requirements.
The objectives and goals of the position shall be set forth by the Immediate
Supervisor during the first week of employment. The Manager shall comply with
the goals and objectives, or shall be subject to disciplinary actions related to
the efficiency and/or performance of his or her tasks.
     The Manager commits to full compliance with Bank regulations, procedures
and policies. The Manager understands that noncompliance with Bank regulations,
procedures and policies is considered just cause for termination of this
agreement.
     The Bank has trusted in the veracity of the information and data submitted
by the Manager in his or her employment application and other entry forms. The
employment may

1



--------------------------------------------------------------------------------



 



be terminated at any time that it is proven that he or she has omitted and/or
submitted incomplete and/or false information in such form(s).
     The Bank reserves the right to modify the functions, conditions and terms
of employment stated herein, in accordance with any necessities that may arise
for the Institution. The Manager shall be notified in writing of such changes so
that he or she may comply with the new requirements.
2. Compensation and Benefits
     Effective on the date of this contract the Bank shall compensate the
Manager with an annual gross salary of $250,000.00. In addition, the Manager
shall be allotted a performance bonus with a reference amount of $150,000.00,
payable on January 2008, if the Manager remains as an active employee at that
moment.
The Bank will assigned a corporate car with a maximum value of $45,000. The Bank
will pay for the annual dues of the Westin Rio Mar and Bankers Club, so the
Manager shall participate in the corporate membership.
          In addition to the salary and compensation as stated herein, the
Manager shall be eligible for the following benefits: Medical plan (which
contribution shall depend on the coverage selected), life insurance, retirement
plan, 401K plan and others applicable to all regular Bank employees, subject to
the policy of each plan.
          The payments mentioned in the Compensation, Salary and Benefits
subsection shall be subject to the relevant legal deductions under applicable
federal and local statutes.
     3. Confidential and Proprietary Information

2



--------------------------------------------------------------------------------



 



          During the course of his or her employment the Manager will have
access to confidential documents, such information as lists of clients and
prospective clients, market strategies and other policies and material that, for
Bank purposes, constitute information related to and for the business, which for
all intents and purposes constitutes confidential information. The Bank’s
confidential information is the property of the Institution. The Manager shall
not divulge such information, either directly or indirectly, unless the needs of
the business so require, in which case it shall be authorized by the Immediate
Supervisor. If the Manager resigns or terminates the employment relationship,
the Bank requires from him or her absolute protection of the privileged and
confidential information of the business, including abstention from divulging or
utilizing such information for personal benefit or that of his new employer or
any third party. This information includes, but is not limited to, trade
secrets; proprietary information of the Bank, its affiliates and subsidiaries;
confidential matters; operational methodology; client or prospective client
lists; business relationships; bank products; strategies; tactics; business
plans; databases; computer program development; financial information; account
balances; profit margins; shareholdings; economic studies; market studies;
market strategies; and other information of a similar nature.
          If the Manager should violate any of the dispositions mentioned above
regarding the divulging or use of confidential information, the Bank shall have
the right to request an injunction (permanent or preliminary) so that the
Manager ceases and desists from the practice and abstains from the behavior
described above. The remedies available to the Bank in such a situation shall
include breaking the contract and recovery of damages, among others.

3



--------------------------------------------------------------------------------



 



4. Termination
          The Manager shall be subject to local and federal stipulations that
regulate the termination of an employee in Puerto Rico. As stipulated in Act
No. 80 of May 30, 1976, as amended, the Manager who does not comply with the
goals and objectives, fails to make quotas, is inefficient or incurs in any
other violation contained in the Bank’s General Rules of Conduct and Work Manual
shall be the object of the disciplinary measures described therein. Given that
there is just cause for the termination of this contract, the Manager shall have
the right to receive only the payment of salary accrued to the date of the
dismissal and the balance of his vacation pay.
          The parties agree that this contract may be terminated by any of the
parties.
          The Bank may rescind this contract without just cause. In that case,
the Bank shall pay exclusively the indemnification established by Act 80 of
May 30, 1976, as amended. The parties understand and agree that such payment
shall be considered total compensatory indemnification, which shall release the
Bank from any type of claim or cause of action. In exchange for such
indemnification, the Manager commits to sign a legal document relieving the Bank
of any possible claim that could be made against the Bank, its officers and
representatives.
          In the case of a claim or cause of action by the Manager, the Bank
shall choose the attorneys to represent it in such litigation, and the fees and
expenses incurred shall be defrayed by the Manager.
          A failure from Manager to comply with the terms and conditions of this
contract shall be considered “just cause,” such failure including, but not
limited to, the Manager’s failure to comply diligently and efficiently with Bank
regulations, policies, directives and objectives;

4



--------------------------------------------------------------------------------



 



acting negligently or violating a law; dishonesty, incompetence, violation of
fiduciary duties; lack of discipline; or other reasons of similar gravity or
nature; or any other reason or circumstance covered within the concept of “just
cause” as defined by Act No. 80 of May 30, 1976, as amended; or when the
determination results from an order of a competent federal or state authority.
     The employee may terminate this Contract via verbal notification and in
writing to the Bank, with at least 30 days’ notice prior to the last working day
established in the written notification.
5. Applicable Law
          The present contract is governed by the laws of the Commonwealth of
Puerto Rico.
6. Separability
          In the eventuality that any part, condition or disposition of this
contract is held null and invalid in law by any competent tribunal, such
determination shall not affect the validity of the rest of the dispositions of
this contract, which remain in full effect. Also, the parties agree that a
competent tribunal may modify, alter, amend or interpret any part of this
contract that has been nullified, in such a way as to eliminate that part of the
particular disposition.
7. Acceptance
          The parties accept that this contract contains all the agreements
between the parties and that each signs it freely and voluntarily.
          SIGNED, en San Juan, Puerto Rico on 4 of may, 2007.

5



--------------------------------------------------------------------------------



 



     
/s/ Ivonna J. Pacheco Pérez
  /s/ Justo Muñoz Robau
 
   
Ivonna J. Pacheco Pérez
  Justo Muñoz Robau  
/s/ Maritza Soto Hernández
   
Maritza Soto Hernández
   

6